NO. 07-02-0526-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                        JULY 25, 2003
                               ______________________________

                                     JAMES ORION BYWATER,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

               FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                      NO. 43,460-B; HON. JOHN B. BOARD, PRESIDING
                            _______________________________

                                    Memorandum Opinion
                              _______________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J. 1

        James Orion Bywater (appellant) appeals from a judgment convicting him of the

unauthorized use of a motor vehicle. Via a single issue, appellant contends that the trial

court erred by entering a cumulation order stacking his sentences for this offense with

another levied in a cause styled State v. Bywater, No. 43,459-B. This is allegedly error

because the offenses underlying both causes arose from the same criminal episode and


        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
the causes were tried in the same criminal action. See TEX . PENAL CODE ANN . §3.03(a)

(Vernon 2003) (stating that sentences generally shall run concurrently when the accused

is found guilty of more than one offense arising out of the same criminal episode

prosecuted in a single criminal action). In its appellee’s brief, the State conceded the issue

and error. When such error occurs, the appropriate remedy is to reform the judgment and

delete the cumulation order. Robbins v. State, 914 S.W.2d 582, 584 (Tex. Crim. App.

1996).

         Accordingly, we reform the judgment of the trial court and delete all reference

suggesting that the sentence in Cause No. 43,460-B is to run cumulative to, consecutive

to, or in any way after completion of the sentence in Cause No. 43,459-B. The judgment

is affirmed as reformed.


                                                  Brian Quinn
                                                    Justice

Do not publish.




                                              2